DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner did not provide any reasons why there would be any undue burden by examining both alleged species.  This is not found persuasive because the Examiner indicated burden in the office action mailed 04/29/2022 on pages 2 and 3.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,6 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Number 9,691,782 B1 to Hwang et al., “Hwang”.
Regarding claim 1, Hwang discloses a nonvolatile memory device (e.g. FIG. 1-3) comprising:
a substrate (112, column 4 lines 28-34);
a mold structure including a first insulating pattern (126, column 4 lines 64-65) and a plurality of gate electrodes (GS) alternately stacked in a first direction (vertical) on the substrate; and
a word line cut region (WLC, column 4 lines 49-55) which extends in a second direction different from the first direction and cuts the mold structure,
wherein the word line cut region includes a common source line (CSL), and
the common source line (CSL) includes a second insulating pattern (125, column 4 lines 51-55) extending in the second direction, and a conductive pattern (124, column 4 lines 62-63) extending in the second direction and being in contact with the second insulating pattern and a cross-section in the second direction.

Regarding claim 2, Hwang discloses the nonvolatile memory device of claim 1, and Hwang further discloses wherein the mold structure includes a cell array region (e.g. FIG. 1,2 central region with channels CH), and an extension region (e.g. FIG. 1,2 peripheral region) having a staircase structure (as pictured, also shown side profile in FIG. 3) and the second insulating pattern is in the extension region of the mold structure.

Regarding claim 3, Hwang discloses the nonvolatile memory device of claim 2, and Hwang further discloses wherein the cell array region (central region) of the mold structure is in (i.e. includes) the conductive pattern (124).

Regarding claim 6, Hwang discloses the nonvolatile memory device of claim 1, and Hwang further discloses wherein a peripheral circuit structure (pad circuit 150, column 3 lines 36-57) including a peripheral circuit element (e.g. transistor with gate 170) electrically connected to the mold structure is below the substrate (below 112 as pictured).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,691,782 B1 to Hwang et al., “Hwang”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2017/0162594 A1 to Ahn, “Ahn”, and U.S. Patent Application Publication Number 2018/0026047 A1 to Park et al., “Park”.
Regarding claim 4, although Hwang anticipates the nonvolatile memory device of claim 1, Hwang fails to clearly teach wherein the second insulating pattern (125) includes a first sub-insulating pattern and a second sub-insulating pattern spaced apart in the second direction.
Ahn teaches (e.g. FIG. 1) wherein a second insulating pattern (SP, ¶ [0022],[0062]) includes a first sub-insulating pattern (SP1) and a second sub-insulating pattern (SP2) spaced apart (from the opening) in the second direction.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hwang with two sub-insulating layers as taught by Ahn in order to desirably adjust the spacing distance to the source line (Ahn ¶ [0021]).
Hwang fails to clearly teach together wherein the gate electrode (GS) of the plurality of gate electrodes, around the first sub-insulating pattern and the second sub-insulating pattern, has an H shape.
Park teaches (e.g. FIG. 3) a gate electrode (e.g. areas of unit areas UA1-UA8 around channels CH) has an H shape (with H facing sideways in FIG. 3, similar to Applicant’s FIG. 3).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hwang in view of Ahn with breaks in the word line cuts as taught by Park in in order to improve inflow during etching (Park ¶ [0061],[0062]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,691,782 B1 to Hwang et al., “Hwang”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2021/0126009 A1 to Luo et al., “Luo”.
Regarding claim 7, although Hwang discloses the nonvolatile memory device of claim 1, Hwang fails to clearly teach wherein the second insulating pattern includes an amorphous carbon layer (ACL).
Luo teaches wherein a dielectric liner (126) may be amorphous carbon (¶ [0037]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hwang with amorphous carbon as the material of the second insulating pattern as taught by Luo in order to select a material having good support which may prevent tier deformation (e.g. bending, warping, bowing) and/or tier damage (e.g. undesirably tier etch through) ¶ [0038]). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,691,782 B1 to Hwang et al., “Hwang”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2015/0249093 A1 to Lee et al., “Lee”.
Regarding claim 8, although Hwang discloses the nonvolatile memory device of claim 1, Hwang fails to clearly teach wherein the second insulating pattern includes a spin-on hard mask (SOH).
Lee teaches wherein an insulating layer (FIG. 15B layer 129) may be a spin-on hard mask (¶ [0129])
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hwang with a spin-on hard mask (SOH) as the second insulating pattern as exemplified by Lee in order to achieve conformal deposition (as shown by the shape of 129 in FIG. 15B in Lee) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Allowable Subject Matter
Claims 9-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891